Citation Nr: 1517199	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-41 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period prior to April 28, 2010, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  The Veteran's decorations include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2012 the RO increased the evaluation of the Veteran's PTSD from 30 percent disabling to 50 percent disabling, effective April 28, 2010.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continue before the Board.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge of the Board in March 2015.  The transcript of this hearing has been associated with the claims file.

The issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for bilateral deep vein thrombosis of the lower extremities due to pulmonary filter surgery and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for inferior vena cava syndrome due to pulmonary filter surgery have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported at the hearing before the undersigned that he receives continued treatment from the Vet Center and that he is seen on a one on one basis every two weeks.  Review of the claims file reveals that Vet Center records dated through December 2014 were submitted by the Veteran in March 2015 without a waiver of AOJ consideration.

The Veteran also reported that he received psychiatric treatment in the form of medication from VA.  The January 2014 Supplemental Statement of the Case indicates that treatment records from the Bay Pines VA Healthcare System dated June 2012 to January 2014 were considered.  However, VA treatment records associated with the claims file do not appear to be complete as an October 2010 treatment record is cut off.  In addition, VA treatment records dated since February 2012, from Florida (Fort Myers VA Outpatient Clinic), have not been associated with the claims file.  VA treatment records dated from March 2010 to February 2012 appear to have been searched for hearing loss and urticaria.  There is a note of a telephonic consultation dated in August 2011 with a provider in Detroit.  The Veteran reported at his hearing that he intended to move back and forth between Detroit and Florida.

The Veteran reports in a statement dated in December 2014 that medical records from Baptist Hospital are in the possession of the VA.  However, review of the claims file does not reveal records from Baptist Hospital.  

On remand, all outstanding records should be obtained.  38 C.F.R. § 3.159 (2014).

The most recent VA examination evaluating the Veteran's PTSD disability was performed in March 2013.  However, as there appear to be treatment records that were not associated with the record at the time of that examination, a new VA examinations should be scheduled, after any records are obtained. 

As the Veteran's claim for entitlement to a TDIU, may be impacted by the evaluation of the Veteran's PTSD, these issues are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the issue regarding the evaluation of the Veteran's PTSD is adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran, including those from the VA in Detroit and Florida, and the Fort Myers VA Outpatient Clinic.

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete Vet Center records regarding the Veteran dated since December 2014 and all treatment records regarding the Veteran from Baptist Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (PTSD, urticaria, tinnitus and hearing loss) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and past employment experience.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

